DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3, 6, 11-13, 15, and 18 objected to because of the following informalities: 
Claim 1 reads "fluid" (ll.17), but should read –the fluid–.
Claims 2-3 and 12-13 read "the at least" (ll.1), but this phrase should be deleted.
Claim 15 reads "fuzzy" (ll.2), but this should be deleted in order to maintain consistency of claim language. 
Claims 1, 6, 9, 11, 16, and 18 read “being” several times. Examiner recommends that this word be deleted for clarity. 
Claim 1 recites the limitation “…by connecting the adjacent ones of the plurality of hydrophobic longitudinal wales…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 15, and 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

There is insufficient antecedent basis for these limitations in the claims:
Claims 7, 15, and 19-20 recite the limitation "the skin surface" (ll.3).  
Claims 7, 15, and 19-20 recite the limitation "the range".  

The term "approximately" in claims 7, 15, and 19-20 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Winkler (US 20130014544 A1) in view of Duda (US 9387125 B1). 


    PNG
    media_image1.png
    526
    355
    media_image1.png
    Greyscale

Annotated Figure 1 of Winkler

Regarding Claims 1 and 16, Winkler teaches a layered wound dressing kit comprising:
a compression garment ('compression garment 10', figs.2-3, ¶ 27), the compression garment 10 including:
a plurality of hydrophobic longitudinal fuzzy wales ('primary or longitudinal wales 14', fig.1, ¶ 27), the plurality of hydrophobic longitudinal fuzzy wales 14 including a first set of wales and an alternating second set of wales (see annotated figure 1),
a plurality of hydrophilic transverse elastomeric threads ('secondary transverse elastomeric threads 16', fig.1, ¶ 27) under variable tension ("The secondary or lateral elastomeric threads 16 transmit tension/compressive forces to the longitudinal wales 14", ¶ 44), the plurality of hydrophilic transverse elastomeric threads 16 arranged to form a fabric ('fabric 12', fig.1, ¶ 53) with the plurality of hydrophobic longitudinal fuzzy wales 14 by connecting the adjacent ones of the plurality of hydrophobic longitudinal fuzzy wales 14 in such way as to deliver elastic compression ("Elastic compression", ¶ 44) at a wound site ("surgical wounds", ¶ 73), wherein the plurality of hydrophobic longitudinal fuzzy wales 14 and the plurality of hydrophilic transverse elastomeric threads 16 cooperate to generate hydrostatic pressure ("consistent pressure", ¶ 39) for transporting fluid away from the wound site ("removing fluid from the affected area", ¶ 32, 37);
a textured interface (""fuzzy" texture", ¶ 42) with the compression garment 10 and increase movement of fluid away from the wound site ("removing fluid from the affected area", ¶ 32, 37). 
Winkler fails to teach that the first set of wales being loaded with a first metal, and the alternating second set of wales being loaded with a second metal, wherein the first set of wales and the alternating second set of wales cooperate to generate an electrochemical current; and one or more fenestrated dressing layers configured to form a textured interface with the compression garment and increase movement of fluid away from the wound site. 
Duda discloses a tubular body configured to be disposed around and to apply compression to an extremity, and teaches a first metal ("silver", col.13, ll.21-51), and a second metal ("copper or zinc", col.13, ll.21-51), wherein the first and second metal cooperate to generate an electrochemical current ("The second filament includes a metal having a composition that forms a galvanic couple with silver. The first filament and the second filament are arranged in the tubular body such that the AgNP and metal form galvanic couples across at least a portion of the treatment area when in the presence of a fluid in the wound of the extremity that produce an electric current in an amount effective to further promote healing of the wound", Abstract); and one or more fenestrated dressing layers ('plating yarn 280' and 'treated fibers 270', fig.3, col.14, ll.17-36).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the garment of Winkler such that the first set of wales would be loaded with a first metal, and the alternating second set of wales would be loaded with a second metal, as taught by Duda, for the purpose to form galvanic couples with the AgNP to provide electric currents that improve wound healing (col.8, ll.18-28); wherein the first set of wales and the alternating second set of wales cooperate to generate an electrochemical current, as taught by Duda, for the purpose to produce an electric current in an amount effective to further promote healing of the wound (Abstract); and one or more fenestrated dressing layers configured to form a textured interface, as taught by Duda, with the compression garment and increase movement of fluid away from the wound site, for the purpose of keeping the wound area free of fluid so that bacteria cannot proliferate and possibly lead to infection. 

Regarding Claims 2 and 12, Winkler fails to teach the at least a first fenestrated dressing layer includes a polymer felt dressing. 
Duda teaches that the at least a first fenestrated dressing layer 280 includes a polymer felt dressing ("The plating yarn 280 can be formed of, for example, a polymer", col.14, ll.17-36). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the garment of Winkler such that the at least a first fenestrated dressing layer includes a polymer felt dressing as taught by Duda, for the purpose that the fabric is a lightweight, flexible material that is great at absorbing liquids.

Regarding Claim 4, Winkler fails to teach that the one or more fenestrated dressing layers includes at least a first fenestrated dressing layer and at least a second fenestrated dressing layer. Duda teaches the one or more fenestrated dressing layers ('plating yarn 280' and 'treated fibers 270', fig.3, col.14, ll.17-36) includes at least a first fenestrated dressing layer ('plating yarn 280', fig.3, col.14, ll.17-36) and at least a second fenestrated dressing layer ('treated fibers 270', fig.3, col.14, ll.17-36).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the garment of Winkler such that the one or more fenestrated dressing layers includes at least a first fenestrated dressing layer and at least a second fenestrated dressing layer as taught by Duda, for the purpose of keeping the wound area free of fluid so that bacteria cannot proliferate and possibly lead to infection. 

Regarding Claims 5, 10, and 17, Winkler fails to teach the first metal comprises a first antimicrobial metal. Duda teaches the first metal ("silver", col.13, ll.21-51) comprises a first antimicrobial metal (NOTE: silver is antimicrobial). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the garment of Winkler to include the first metal which would comprise a first antimicrobial metal as taught by Duda, for the purpose to kill bacteria that may be in the garment and keep the wound site sterile. 

Regarding Claims 6, 11, and 18, Winkler fails to teach that the second metal comprises a second antimicrobial metal, the second antimicrobial metal being a different antimicrobial metal than the first antimicrobial metal. Duda teaches the second metal ("copper or zinc", col.13, ll.21-51) comprises a second antimicrobial metal, the second antimicrobial metal being a different antimicrobial metal than the first antimicrobial metal (NOTE: silver, copper, and zinc are all different metals and all of them are antimicrobial).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the garment of Winkler such that the second metal comprises a second antimicrobial metal, the second antimicrobial metal being a different antimicrobial metal than the first antimicrobial metal as taught by Duda, for the purpose that the metals would interact to kill all bacteria that may be in the garment and keep the wound site sterile.

Regarding Claims 7, 15, and 19-20 Winkler teaches the plurality of hydrophobic longitudinal wales 14 and the plurality of hydrophilic transverse elastomeric threads 16 cooperate to deliver elastic compression ("Elastic compression", ¶ 44) to a portion of the skin surface at the wound site ("Because of the elastic nature of the lateral threads 16, each longitudinal wale 14 exerts a compression force on the skin or surface of the patient's limb, only at the point of contact between the longitudinal wale 14 and the skin", ¶ 33) in the range of approximately 15 percent of the skin surface to approximately 25 percent of the skin surface ("20 percent portion of the skin surface is under physiologically useful compression", ¶ 49).

Regarding Claim 8, Winkler teaches a wound dressing kit comprising:
a compression garment ('compression garment 10', figs.2-3, ¶ 27), the compression garment 10 including a plurality of hydrophobic longitudinal wales ('primary or longitudinal wales 14', fig.1, ¶ 27) arranged to form a fabric ('fabric 12', fig.1, ¶ 53) with a plurality of hydrophilic transverse elastomeric threads ('secondary transverse elastomeric threads 16', fig.1, ¶ 27) under variable tension ("The secondary or lateral elastomeric threads 16 transmit tension/compressive forces to the longitudinal wales 14", ¶ 44) connecting adjacent ones of the hydrophobic longitudinal wales 14 in such way as to deliver elastic compression ("Elastic compression", ¶ 44) at a wound site ("surgical wounds", ¶ 73), wherein the plurality of hydrophobic longitudinal wales 14 and the plurality of hydrophilic transverse elastomeric threads 16 cooperate to generate hydrostatic pressure ("consistent pressure", ¶ 39) for transporting fluid away from the wound site ("removing fluid from the affected area", ¶ 32, 37);
a textured interface (""fuzzy" texture", ¶ 42) with the compression garment 10 and increasing movement of fluid away from the wound site ("removing fluid from the affected area", ¶ 32, 37).
Winkler fails to teach one or more fenestrated dressing layers configured to form a textured interface with said compression garment. Duda teaches one or more fenestrated dressing layers ('plating yarn 280' and 'treated fibers 270', fig.3, col.14, ll.17-36). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the garment of Winkler to include one or more fenestrated dressing layers, as taught by Duda, which would be configured to form a textured interface with said compression garment, for the purpose of keeping the wound area free of fluid so that bacteria cannot proliferate and possibly lead to infection.

Regarding Claim 9, Winkler teaches the plurality of hydrophobic longitudinal wales 14 includes a first set of wales and an alternating second set of wales (see annotated figure 1), but Winkler fails to teach that the first set of wales are loaded with a first metal, and the alternating second set of wales being loaded with a second metal, wherein the first set of wales and the alternating second set of wales cooperate to generate an electrochemical current. 
Duda teaches the first set of wales being loaded with a first metal ("silver", col.13, ll.21-51), and the alternating second set of wales being loaded with a second metal ("copper or zinc", col.13, ll.21-51), and the first and second metals cooperate to generate an electrochemical current ("The second filament includes a metal having a composition that forms a galvanic couple with silver. The first filament and the second filament are arranged in the tubular body such that the AgNP and metal form galvanic couples across at least a portion of the treatment area when in the presence of a fluid in the wound of the extremity that produce an electric current in an amount effective to further promote healing of the wound", Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the garment of Winkler such that the first set of wales are loaded with a first metal, and the alternating second set of wales being loaded with a second metal, wherein the first set of wales and the alternating second set of wales cooperate to generate an electrochemical current as taught by Duda, for the purpose to form galvanic couples with the AgNP to provide electric currents that improve wound healing (col.8, ll.18-28).


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Winkler in view of Duda and Jessop et al. (US 20190224376 A1). 

Regarding Claims 3 and 13, Winkler fails to teach that a first fenestrated dressing layer includes a decellularized tissue construct. DUda teaches a first fenestrated dressing layer 280, but fails to teach that it includes a decellularized tissue construct. Jessop teaches a decellularized tissue construct ('acellular tissue matrix 10', fig.5A, ¶ 69).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the garment of Winkler to include a first fenestrated dressing layer, as taught by Duda, for the purpose of keeping the wound area free of fluid so that bacteria cannot proliferate and possibly lead to infection; and such that the first fenestrated dressing layer of Locke would include a decellularized tissue construct as taught by Jessop, for the purpose to rid the extracellular matrix (ECM) of native cells and genetic materials such as DNA while maintaining its structural, biochemical, and biomechanical cue such that the decellularized ECM can then be repopulated with a patient's own cells to produce a personalized tissue that can inhabit the wound bed.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Winkler in view of Duda and Locke (US 20200000643 A1). 

Regarding Claim 14, Winkler fails to teach the one or more fenestrated dressing layers includes a fenestrated tubing configured to deliver oxygen to the wound site. Duda teaches the one or more fenestrated dressing layers ('plating yarn 280' and 'treated fibers 270', fig.3, col.14, ll.17-36), but fails to teach that they include a fenestrated tubing configured to deliver oxygen to the wound site. 
Locke teaches commensurate fenestrated dressing layers ('first layer 205' and 'second layer 210', fig.7A, ¶ 83) including a fenestrated tubing ("the contact layer may be welded to form a tube, and the manifold may be placed within and welded to the tube", ¶ 8) configured to deliver oxygen to the wound site ("The first layer 205 may comprise or consist essentially of a manifold. A manifold may be used for the communication of pressure and the flow of fluids, such as...air", ¶ 57; NOTE: air is a fluid which includes oxygen).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the garment of Winkler to include one or more fenestrated dressing layers, as taught by Duda, for the purpose of keeping the wound area free of fluid so that bacteria cannot proliferate and possibly lead to infection; such that the one or more fenestrated dressing layers includes a fenestrated tubing configured to deliver oxygen to the wound site as taught by Locke, for the purpose of restoring tissue function and integrity to the wounded area.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Morishita (US 20200032435 A1), a warp-knitted fabric and elastic article. 
Voskian et al. (US 20200009611 A1), polymer-coated surfaces encapsulating task specific ionic liquids (ILs), IL complexes, or oils.
Long et al. (US 20190262181 A1), dressings for closing an opening through a surface of a tissue site.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        

/Adam Marcetich/Primary Examiner, Art Unit 3781